DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the preliminary amendment filed March 27, 2020.
Claims 2-3, 7-9, 14, 22, 25-27, 31-32, 42, 44-47, and 51 have been amended
Claims 4, 6, 10-13, 15-21, 23-24, 28-30, 33-41, 43, and 48-50 have been cancelled.
Claims 1-3, 5, 7-9, 14, 22, 25-27, 31-32, 42, 44-47, and 51 are currently pending and have been examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 27, 2020 is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-9, 14, 22, 25-27, 31-32, 42, 44-47, and 51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 26-27, 31-32, 42, and 44-47 recite a series of steps and therefore recite a process.
Claims 1-3, 5, 7-9, 14, 22, and 25 recite a combination of devices and therefore recite a machine.

Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 26, and 51, as a whole, are directed to the abstract idea of receiving tracking data and responding to a tracking request with the received tracking data, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by using a plurality of data sources to respond to a vessel or cargo tracking request. See MPEP 2106.04(a)(2)(II)(A). The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by processing a tracking request, where the relationship is between the party receiving the tracking request and the party fulfilling the tracing request. See MPEP 2106.04(a)(2)(II)(B). The claims recite a mental process because the identified idea is a contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by collecting and comparing tracking data to a tracking request in order to fulfill a tracking request. See MPEP 2106.04(a)(2)(III). The method of organizing human activity and mental process of “receiving tracking data and responding to a tracking request with the received tracking data,” is recited by claiming the following limitations: receiving vessel data, receiving cargo data, receiving port data, receiving a tracking request, and outputting tracking data in response to the tracking request. The mere nominal recitation of a processor, a memory, a tangible computer readable medium, a mobile device, a beacon, machine learning, and storing statistics does not take the claim of the method of organizing human activity or mental process groupings. Thus, the claim recites an abstract idea.
With regards to Claims 7-9, 22, 25, 31-32, 42, 44, 45, and 47, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: restrict user 
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1-3, 25-27, 46-47 and 51 recite the additional elements: a processor, a memory, a tangible computer readable medium, a mobile device, a beacon, machine learning, and storing statistics which are used to perform the receiving, processing, and outputting steps. These processor, memory, tangible computer readable medium, mobile device, beacon, machine learning, and storing statistics limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of providing customer service in the shipping industry in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process for servicing customer requests. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 26, and 51 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor, a memory, a client device, and a tangible computer readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), storing information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), and updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a processor (Specification p. 30, 31), a memory (Specification p. 31), a client device (Specification p. 2, 14, 27), and a tangible computer readable medium (Specification p. 31). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a processor, a memory, a client device, and a tangible computer readable medium. See MPEP 2106.05(f). The claims limit the field of use by reciting vessels carrying cargo into ports. See MPEP 
With regards to Claims 2-3, 25, 27, and 46-47, the additional elements do not amount to significantly more than the judicial exception. Claims 2-3, 27, and 46 recite a generic computer performing generic computer functions by reciting a mobile device, a beacon, and storing statistics data. Regarding claims 2-3, 25, 27, and 47 the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a client device (Specification p. 2, 14, 27), a beacon (Specification p. 23), and machine learning (Specification p. 25). See MPEP 2106.05(d)(I)(2). Claims 2-3, 25, 27, and 46-47 add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a client device, a beacon, machine learning, and storing statistics data. See MPEP 2106.05(f). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 
Remaining Claims:
With regards to Claims 5 and 14, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, 14, 22, 25-26, 42, 44-47, and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borgerson et al. (U.S. P.G. Pub. 2011/0215948 A1), hereinafter Borgerson.

Claim 1. 
Borgerson discloses a tracking system comprising: 
a central control arrangement which is configured to communicate with a client device (Borgerson [0020], [0028]), the central control arrangement comprising: 
a processor (Borgerson [0020], [0028]); and 
a memory coupled for communication with the processor (Borgerson [0020], [0028]), wherein the central control arrangement is configured to: 
receive vessel data from a plurality of vessel data sources and store the vessel data in the memory, the vessel data indicating at least one vessel status parameter for a vessel (Borgerson [0014], [0028], [0041], [0051], [0077], [0112], [0125], [0162] vessel data); 
receive cargo data from at least one cargo data source and store the cargo data in the memory, the cargo data comprising at least an item identifier which identifies an item of cargo carried by the vessel (Borgerson [0016], [0028], [0077], [0125], [0181] cargo data); 
receive port data from at least one port data source and store the port data in the memory, the port data comprising at least one port parameter related to the vessel (Borgerson [0015], [0028], [0077], [0125], [0195] port data); 
receive a tracking request from the client device which requests tracking data corresponding to one or more of the vessel or the cargo (Borgerson [0162] user can download vessel data by checking boxes of data fields they want; [0181] user can download cargo data by checking boxes of the data fields they want; [0099], [0225] user can create customized alerts for vessels or cargo); and 
in response to the tracking request, output at least a portion of the tracking data to the client device to enable a user of the client device to track at least one of the vessel or the cargo 

Claim 2. 
Borgerson discloses all of the elements of claim 1, as shown above. Additionally, Borgerson discloses:
wherein the client device is a mobile device selected from a group consisting of a smartphone, a tablet, a smartwatch or a portable computer (Borgerson [0020] user computing device; [0105] notify user using mobile phone application).

Claim 9. 
Borgerson discloses all of the elements of claim 1, as shown above. Additionally, Borgerson discloses wherein the client device is configured to: 
send the tracking request to the central control arrangement, the tracking request requesting the tracking data corresponding to the one or more of the vessel or the cargo (Borgerson [0162] user can download vessel data by checking boxes of data fields they want; [0181] user can download cargo data by checking boxes of the data fields they want; [0099], [0225] user can create customized alerts for vessels or cargo); 
receive the portion of the tracking data (Borgerson [0162] user can download vessel data by checking boxes of data fields they want; [0181] user can download cargo data by checking boxes of the data fields they want; [0099], [0225] user can create customized alerts for vessels or cargo), the portion of the tracking data corresponding to at least one of: 
the vessel data from the plurality of vessel data sources which indicates the at least one vessel status parameter for the vessel (Borgerson [0014], [0028], [0041], [0051], [0077], [0112], [0125], [0162] vessel data), or 
the cargo data from the at least one cargo data source which comprises at least the item identifier which identifies the item of cargo carried by the vessel (Borgerson [0016], [0028], [0077], [0125], [0181] cargo data); and 
output at least some of the portion of the tracking data to a user interface of the client device (Borgerson [0162], [0181] user can press a button to download selected data; [0099], [0225] user can create customized alerts for vessels or cargo).

Claim 14. 
Borgerson discloses all of the elements of claim 1, as shown above. Additionally, Borgerson discloses: 
wherein the plurality of vessel data sources are selected from a group consisting of a port authority system, a marine service provider system, a customs authority system, a port operator system, a shipping line system, a shipping agent system or a system accessible via Internet (Borgerson [0021] ship information dataset and ancillary databases).

Claim 22. 
Borgerson discloses all of the elements of claim 1, as shown above. Additionally, Borgerson discloses wherein the central control arrangement is configured to: 
transmit a port clearance document to the client device to enable the user to process a port clearance document related to the vessel using the client device (Borgerson [0016] cargo data includes customs data; [0181] user can download cargo data).

Claim 25. 
Borgerson discloses all of the elements of claim 1, as shown above. Additionally, Borgerson discloses wherein the central control arrangement further comprises: 
a machine learning module which is configured to use machine learning to analyse historical data and current data generated by the system to generate at least one of a predicted arrival time or a predicted departure time for the vessel (Borgerson [0014], [0025] vessel data includes departure time and estimated time of arrival; [0036] learning algorithms can be used to integrate location, type and status data to create a picture of commodity movements; [0049] learning algorithms can estimate how much cargo is being imported over a defined period of time; [0075] learning algorithms can impute destination ports; [0099], [0138], [0227], [0232], [0238] alert for vessel arrival or departure; [0132] estimated arrival time).

Claim 26. 
Borgerson discloses all of the elements of claim 26 as shown above in claim 1. 

Claim 42. 
Borgerson discloses all of the elements of claim 26, as shown above. Additionally, Borgerson discloses: 
providing an alert message to the user comprising at least some of the portion of the tracking data (Borgerson [0099], [0138], [0227], [0232], [0238] alert for vessel arrival or departure; [0099], [0225] user can create customized alerts for vessels or cargo).

Claim 44. 
Borgerson discloses all of the elements of claim 26, as shown above. Additionally, Borgerson discloses: 
grouping a portion of the vessel data and a portion of the cargo data for the user to form grouped vessel data and cargo data (Borgerson [0162], [0181] user can sort vessel and cargo data to download by type; [0208] group by region); and 
outputting to the user at least a portion of the tracking data corresponding to the grouped vessel data and cargo data (Borgerson [0162], [0181] user can press a button to download selected data; [0099], [0225] user can create customized alerts for vessels or cargo).

Claim 45. 
Borgerson discloses all of the elements of claim 45 as shown above in claim 22.

Claim 46. 
Borgerson discloses all of the elements of claim 26, as shown above. Additionally, Borgerson discloses: 
storing statistics data corresponding to at least one of the vessel data or the cargo data over period of time (Borgerson [0023] statistical trend analysis based on history of ship movements and cargo information; [0171], [0186]-[0187] historical track record).

Claim 47. 
Borgerson discloses all of the elements of claim 47 as shown above in claim 25.

Claim 51. 
Borgerson discloses all of the elements of claim 51 as shown above in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 5, 7-8, 27, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgerson in view of Braun (U.S. P.G. Pub. 2006/0109106 A1), hereinafter Braun.

Claim 3. 
Borgerson discloses all of the elements of claim 1, as shown above. However, Borgerson does not disclose the following limitation, but Braun does: 
at least one beacon arrangement which is configured to communicate with the central control arrangement and the client device, wherein the at least one beacon arrangement is configured to communicate with the client device over a limited distance range of up to 500 metres (Braun [0012], [0043], [0051], [0063] short-range wireless communication). 
One of ordinary skill in the art would have recognized that applying the known technique of using short range wireless communication of Braun to limit the range of land based communications of Borgerson (Borgerson [0020]) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Braun to the teaching of Borgerson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such short range wireless communications to accurately determine location. Further, applying short range communications to Borgerson, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient determination of location information by being within a certain radius of known locations without needing to communicate the location information itself. 

Claim 5. 
Borgerson in view of Braun teach all of the elements of claim 3, as shown above. However, Borgerson does not disclose the following limitation, but Braun does:
wherein the at least one beacon arrangement is configured to communicate directly with the client device over a limited distance range of up to 100 metres (Braun [0012], [0043], [0051], [0063] short-range wireless communication).
One of ordinary skill in the art would have been motivated to include the teachings of Braun in the system of Borgerson for the same reasons discussed above in claim 3.

Claim 7. 
Borgerson in view of Braun teach all of the elements of claim 3, as shown above. However, Borgerson does not disclose the following limitation, but Braun does: 
wherein the client device is configured to restrict the user from accessing at least one function of the client device when the client device is not within the limited distance range of the at least one beacon arrangement (Braun [0052], [0061] limit handheld device use to a specific location).
One of ordinary skill in the art would have recognized that applying the known technique of limiting the use of a handheld device based on location of Braun to the security procedures of Borgerson (Borgerson [0133]) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Braun to the teaching of Borgerson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such location based security. Further, applying location based security to Borgerson, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more secure system by limiting the risks posed by losing or stealing a mobile device. 

Claim 8. 
Borgerson in view of Braun teach all of the elements of claim 3, as shown above. Additionally, Borgerson discloses: 
wherein the central control arrangement is configured to calculate a geographic position of the client device relative to a known geographic position of the at least one beacon arrangement based on data communication between the client device and the at least one 

Claim 27. 
Borgerson in view of Braun teach all of the elements of claim 27 as shown above in claim 3.

Claim 31. 
Borgerson in view of Braun teach all of the elements of claim 31 as shown above in claim 7.

Claim 32. 
Borgerson in view of Braun teach all of the elements of claim 32 as shown above in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628